Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Receipt of claim amendments filed on 12/28/202 is acknowledged. Claims 62-70 are currently pending and are the subject of this Office Action.
Applicant is notified of the manner of making claim amendments in an application pursuant to 37 C.F.R. 1.121 (MPEP 714 IIC): A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented. Providing an instruction to cancel is optional. Canceled and not entered claims must be listed by only the claim number and status identifier, without presenting the text of the claims. When applicant submits the text of cancelled or not-entered claims in the amendment, the Office may accept such an amendment, if the amendment otherwise complies with 37 CFR 1.121, instead of sending out a notice of non-compliant amendment to reduce the processing time. ---Please, do not present the text of canceled claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



For claim 62, it recites “a solvent in the form of ethanol”. It is unclear what this means.  Is the solvent ethanol or another solvent or mixture with ethanol? To overcome this rejection the term ‘in the form of” should be replaced with “selected from”.
Claims 64-67 are unclear because the claims recite “said grinding takes place in a ball mill” while there is a grinding at step a) and a grinding at step c). It’s unclear which one is referred to, or maybe if it’s to both.
Claims 68-70 are dependent of canceled claims. Thus, the subject matter therein could not be properly searched. It appears that claims 68-70 claim the exact same form with the same Tfus limitation and thus, the claims could be duplicates.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 63 depends of claim 62 while claim 63 recites the same exact steps a), b), and c). Claim 63 does not further limit the subject matter of claim 62.   Note that simply removing the word “optional” before step c) at claim 63 is not sufficient to overcome this rejection because step c) at claim 62 includes it being optional. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claims 66 and 67 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 64 and 65, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 66 is an exact duplicate of claim 64 and claim 67 is an exact duplicate of claim 65.
Specification Objection - Title

Applicant is reminded of the proper content of the title of the invention.
            The title of the invention should be brief, but technically accurate and descriptive.  See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be more descriptive of what is claimed.  The examiner recommends “Resveratrol-piperazine cocrystals”.
Conclusion
Claims 62-70 are rejected. No claim is allowed. The closest prior art is Mehta et al., cited as D1 in the Written Opinion of the ISA. Mehta appears to disclose Form 1 of resveratrol-piperazine co-crystal prepared in acetone (1c). The Form 2 made by the process of claim 62 was not disclosed in the prior art and would not have been obvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626